Citation Nr: 0840503	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  04-40 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
tumor removal of the right parotid area of the right neck, to 
include Frey's syndrome, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) and Board remand.  

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, DC.


REMAND

By an October 2007 Board remand, the RO was instructed to 
obtain a VA examination and opinion regarding the veteran's 
claim for an increased evaluation for his service-connected 
residuals of a tumor removal of the right parotid area of the 
right neck, to include Frey's syndrome.  The Board remand 
contained specific instructions regarding the required 
medical examination and report.  Specifically, the remand 
stated that "[u]nretouched color photographs of the 
veteran's scar must be taken and the photos must be included 
with the examination report."  Although the RO obtained two 
VA examinations and each VA examiner took photographs of the 
veteran's scar, none of the photographs were included with 
the respective examination report in the veteran's claims 
file.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (3) 
(2008) (requiring that unretouched color photographs be taken 
into consideration).  Accordingly, the RO must obtain the 
photographs taken in conjunction with the March 2008 VA 
examination and the July 2008 VA examination and associate 
them with the veteran's claims file.  If the photographs 
cannot be obtained, the RO must provide the veteran with a 
new VA scars examination which addresses all of the criteria 
required to evaluate the veteran's scar under Diagnostic Code 
7800.  38 C.F.R. § 4.118, Diagnostic Code 7800.  RO 
compliance with remand directives is not optional or 
discretionary and the Board errs as a matter of law when it 
fails to ensure remand compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).


Additionally, it appears that the RO did not consider a 
possible separate evaluation for the veteran's scar based on 
limitation of motion.  See 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2008).  A March 2008 VA examination report contains 
evidence of limitation of motion and loss of function as a 
result of the veteran's scar.  Specifically, the VA examiner 
concluded that the veteran's scar resulted in limitation of 
motion or loss of function and noted that the veteran 
described a "sensation of pain with chewing on [the right] 
side [which] causes [the veteran] to chew primarily on the 
left side of his mouth."  Accordingly, the RO must consider 
whether a separate evaluation is warranted for the veteran's 
scar based on limitation of motion.

Furthermore, the evidence of record reveals that the 
veteran's symptoms of his service-connected residuals of a 
tumor removal of the right parotid area of the right neck, to 
include Frey's syndrome, include a neurological component.  
Accordingly, the RO must readjudicate the veteran's claim 
with consideration of whether a separate evaluation is 
warranted for a neurological impairment of the 
auriculotemporal nerve as a residual of his tumor removal of 
the right neck parotid area of the right neck, to include 
Frey's syndrome.  If a VA examination is necessary to 
evaluate the neurological component of the veteran's 
service-connected disorder, one must be accomplished.

Last, the United States Court of Appeals for Veterans Claims 
recently held that 38 U.S.C.A. § 5103(a) requires VA to 
notify a claimant that, in order to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In addition, if the diagnostic code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide notice of that requirement.  VA 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id.  Under the circumstances of this case, the 
Board concludes that additional notice pursuant to Vazquez-
Flores v. Peake is required for the veteran's increased 
compensation claim.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice that meets 
the requirements set out in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), to 
include notice that the veteran must 
provide or request that VA obtain, medical 
or lay evidence demonstrating a worsening 
or increase in severity of the disability 
and the consequent effect on employment 
and daily life; notice of the specific 
requirements of the pertinent diagnostic 
code; notice of the assignment of 
disability evaluations and effective 
dates; and notice of the types of evidence 
available to establish entitlement to an 
increased evaluation.  

2.  The RO must contact the VA examiners 
who performed the March 2008 and July 2008 
VA examinations and obtain the photographs 
of the veteran's scar which were taken at 
each examination.  Once obtained, the 
photographs must be associated with the 
veteran's claims folder.  If the RO is 
unable to obtain the photographs, the RO 
must provide the veteran with another VA 
examination for scars to determine the 
current severity of his scar.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings, to include any neurological 
component found, must be reported in 
detail.  Any indicated diagnostic tests 
and studies must be accomplished.  The 
examiner must describe the size of the 
veteran's scar (length and width) in 
inches or centimeters.  The examiner must 
report whether the surface contour of the 
scar is elevated or depressed on palpation 
and whether the scar is adherent to 
underlying tissue.  The examiner must also 
report whether the skin of the scar is 
hypo- or hyper-pigmented; whether the skin 
texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.); whether the 
underlying soft tissue is missing; and 
whether the skin of the scar is indurated 
and inflexible.  If any of these 
abnormalities are detected, the examiner 
must report the area/size of the 
abnormality in square inches or square 
centimeters.  The examiner must indicate 
whether the scar causes disfigurement with 
visible or palpable tissue loss and gross 
distortion or asymmetry of one feature or 
paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears, 
cheeks, and lips).  The examiner must 
report whether there is a frequent loss of 
covering of skin over the scar, if the 
scar is painful on objective examination, 
and whether the scar causes limitation of 
motion.  Unretouched color photographs of 
the veteran's scar must be taken and the 
photos must be included with the 
examination report.  A complete rationale 
for all opinions must be provided.  The 
report must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

5.  The RO must then readjudicate the 
claim on appeal, taking into consideration 
whether a separate evaluation is warranted 
for the veteran's scar based on limitation 
of motion and whether a separate 
evaluation is warranted for the 
neurological component of the veteran's 
service-connected residuals of a tumor 
removal of the right parotid area of the 
right neck, to include Frey's syndrome.  
If the claim on appeal remains denied, the 
veteran and his representative must be 
provided a supplemental statement of the 
case.  After the veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

